PER CURIAM.
The appellant’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the appellant’s conviction and sentence, but reverse and remand for correction of a statutorily excessive fine.
Section 938.05(l)(a), Florida Statutes (2011), mandates a $225 fine for felony convictions. Here, the court imposed a $230 fine. We reverse the imposition of the $230 fine in violation of section 938.05(l)(a) and remand with instructions to reduce the fine to $225 and correct the judgment accordingly.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
ROBERTS, WETHERELL, and MARSTILLER, JJ., concur.